Order reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The court was without authority to permit the plaintiff to servé and file a notice of trial and a note of issue nunc pro tunc as of February 4, 1929. (Civ. Prac. Act, § 433; Rules Civ. Prac. rule 150.) The court was further without authority to grant a preference until the case was properly on the calendar. (Roberts v. Schaf, 76 App. Div. 433; Manarrow Realties, Inc., v. Conrad Corporation, 222 id. 652; Davis v. Friedman, 196 id. 926.) Lazansky, P. J., Rich, Hagarty, Carswell and Tompkins, JJ., concur.